The Opinion of the Court, which went into a detail of the cause, was bottomed upon, and recognised the following principles.
As a bill to perpetuate testimony, the purpose was effected by taking the depositions : and being accompanied with a prayer for relief, and brought on for hearing, the court did right to dismiss it, with costs. See Hall vs. Hoddisdon, 2 Pr. Wms. 162 — 1 Harr. Chan. Prac. 138.
An award determining “certain matters and accounts, now in dispute, and undetermined between the parties,” without shewing what matters and accounts were in dispute, is void, for uncertainty.
A bill in chancery will not lie, to compel the specific performance of an award, for the payment of a sum of money. The party’s remedy is at law.
Decree affirmed.